Citation Nr: 1012265	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-18 361	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the reduction of a 50 percent disability rating 
to a noncompensable rating effective December 1, 2008, for 
bilateral hearing loss was proper.

2.  Whether the award of 10 percent effective August 26, 
2009, for bilateral hearing loss was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2008 
and November 2009 by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran perfected an appeal only as to the reduction issue 
in the September 2008 rating decision in his May 2009 VA 
Form 9.  The RO in a November 2009 rating decision granted 
an increased 10 percent rating for bilateral hearing loss 
effective from August 26, 2009.  The Veteran did not submit 
a notice of disagreement from that determination; however, 
in a November 2009 supplemental statement of the case the RO 
listed the issues on appeal as evaluation of the bilateral 
hearing loss disability and entitlement to an earlier 
effective date for a 10 percent rating.  The Veteran's 
service representative subsequently submitted correspondence 
within 60 days of the supplemental statement of the case 
that is sufficient to perfect an appeal as to the propriety 
of the award of a 10 percent rating.  There is no indication 
of any actual dispute of the assigned effective date for the 
10 percent rating and no actual claim for a rating in excess 
of 10 percent for bilateral hearing loss other than with 
respect to the request for restoration of the 50 percent 
rating.  The Veteran did not appeal the September 2008 
denial of his claim for entitlement to a total disability 
rating based upon individual unemployability (TDIU).  
Therefore, the Board finds the issues for appellate review 
are appropriately addressed as listed on the title page of 
this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 2007 rating decision established entitlement 
to service connection for bilateral hearing loss and 
assigned a 50 percent disability rating effective from July 
27, 2007.

2.  In a December 2007 application for entitlement to a 
total disability rating based upon individual 
unemployability the Veteran asserted he was prevented from 
securing or following a substantially gainful occupation due 
to his service-connected hearing loss and tinnitus.

3.  On March 26, 2008, the Veteran and his service 
representative were notified of a proposed action to reduce 
his rating for bilateral hearing loss from 50 percent to a 
noncompensable rating.  

4.  A September 2008 rating decision reduced the rating for 
the Veteran's service-connected bilateral hearing loss from 
50 percent to a noncompensable rating; bilateral hearing 
loss at that time was manifested by level III hearing acuity 
in the right ear and level II hearing acuity in the left 
ear.

5.  The September 2008 rating action followed proper 
regulatory procedures in reducing the Veteran's 50 percent 
disability rating to a noncompensable rating effective from 
December 1, 2008.

6.  A November 2009 rating decision which granted an 
increased 10 percent disability rating for bilateral hearing 
loss effective from August 26, 2009, adequately considered 
the evidence and all applicable law; bilateral hearing loss 
at that time was manifested by level IX hearing acuity in 
the right ear and level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The reduction of a 50 percent disability rating to a 
noncompensable rating for bilateral hearing loss effective 
from December 1, 2008, was proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 4.85, Diagnostic Code 6100 
(2009).

2.  The rating decision awarding a 10 percent rating 
effective from August 26, 2009, for bilateral hearing loss 
was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  A review of the 
record reveals that the Veteran was provided VCAA notice in 
December 2007 and April 2009 for matters related to a claim 
for increase and specifically his TDIU claim.  Inasmuch as 
this case involves a rating reduction rather than a rating 
increase, there are specific notice requirements, found in 
38 C.F.R. § 3.105(e)-(i), which are applicable to reductions 
in ratings.  In this regard, a March 2008 letter was sent to 
the Veteran outlining the proposed reduction in the 
evaluation assigned the Veteran's service-connected hearing 
loss; explaining how the decision was made; explaining what 
evidence the Veteran could submit; explaining how to obtain 
a personal hearing; and enclosing a copy of the January 2008 
rating decision proposing the reduction.  When the 
procedures of 38 C.F.R. § 3.105(e) are applicable, VA must 
comply with those provisions rather than the notice and duty 
provisions in the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009).  See, e.g., 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. 
Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. 
App. 340, 342-43 (1997) (defining evidence which may be used 
in such determinations); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc) (standards for review of evidence).  
As discussed below, the RO complied with the procedures 
required under 38 C.F.R. § 3.105(e) for reducing the 
Veteran's disability rating by notifying him of his rights 
and giving him an opportunity for a hearing and time to 
respond.  



Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action, furnished detailed 
reasons, and given 60 days for the presentation of 
additional evidence to show that compensation payments 
should be continued at their present level.  38 C.F.R. 
§ 3.105(e) (2009).  The effective date of final action shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(i)(2)(i).  Where an assigned 
disability rating has continued for at least 5 years at the 
same level changes in essential medical findings or 
diagnosis are to be reviewed and adjudicated so as to 
produce the greatest degree of stability of disability 
evaluation.  See 38 C.F.R. § 3.344 (2009).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination 
test (Maryland CNC), and based upon a combination of the 
percent of speech discrimination and the puretone threshold 
average which is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85 (2009).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  

An examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  VA audiometric 
examinations for rating purposes are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2009).  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
 
Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment (Diagnostic 
Code 6100) 
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2009).

Factual Background and Analysis

A review of the evidence of record shows the Veteran 
submitted an original claim for entitlement to service 
connection for bilateral hearing loss on July 27, 2007.  On 


On VA audiological evaluation in November 2007, puretone 
thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
75
100
110
105
96.25
LEFT
45
55
60
65
56.25

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 28 percent in the right ear and of 66 percent in 
the left ear.

A December 2007 rating decision established entitlement to 
service connection for bilateral hearing loss and assigned a 
50 percent disability rating effective from July 27, 2007.

In a December 2007 application for entitlement to a total 
disability rating based upon individual unemployability the 
Veteran asserted he was prevented from securing or following 
a substantially gainful occupation due to his service-
connected hearing loss and tinnitus.  He noted he was 
retired and that he had not sought other employment since 
his retirement.

VA treatment records dated in December 2007 noted the 
Veteran had bilateral sensorineural hearing loss and right-
sided chronic hearing loss, likely secondary to Eustachian 
tube dysfunction.  The examiner noted a tympanostomy tube 
was placed on the right.  



A January 10, 2008, audiological evaluation revealed 
puretone thresholds, in decibels, as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
40
60
---
65
---
LEFT
45
45
60
65
---

Speech audiometry (CID W22) revealed speech recognition 
ability of 88 percent in the right ear and of 88 percent in 
the left ear.  The examiner noted there was marked 
improvement in the right ear with mild to severe 
sensorineural hearing loss and the left ear with mild to 
severe sensorineural hearing loss.

On March 26, 2008, the Veteran and his service 
representative were notified of a proposed action to reduce 
his rating for bilateral hearing loss from 50 percent to a 
noncompensable rating.  

VA treatment records dated in June 2008 show the Veteran 
reported his hearing had worsened and that he felt his 
pressure equalizing tube (PET) had fallen out.  It was the 
examiner's assessment that the PET had fallen out.  A PET 
was placed without difficulty and it was noted the Veteran 
stated his hearing immediately returned.

On VA audiological evaluation on August 7, 2008, puretone 
thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
70
70
70
62.5
LEFT
45
45
60
65
53.75

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 84 percent in the right ear and of 88 percent in 
the left ear.

A September 2008 rating decision reduced the rating for the 
Veteran's service-connected bilateral hearing loss from 50 
percent to a noncompensable rating.  The Veteran and his 
service representative were notified by correspondence dated 
September 15, 2008.

In his October 2008 notice of disagreement the Veteran 
stated he felt his condition had not improved.  

VA treatment records dated in November 2008 included 
audiological results with puretone thresholds, in decibels, 
as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
95/75
115/95
115/MD
110
---
LEFT
50
60
75
75
---

Speech audiometry (CID W22) revealed speech recognition 
ability of 80 percent in the right ear and of 92 percent in 
the left ear.  The examiner noted severe to profound mixed 
hearing loss in the right ear and mild to severe essentially 
sensorineural hearing loss in the left ear.

In his May 2009 VA Form 9 the Veteran stated that his 
hearing ability had changed little and that he was 
completely deaf in his right ear.  He stated he believed the 
decision to reduce his rating was erroneous.  

A May 2009 private medical report noted puretone threshold 
testing demonstrated a moderate to profound sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  Word 
recognition using the Brigham-Young University word list was 
quite poor in the right ear of only 30 percent and of 66 
percent in the left ear.  It was noted he undoubtedly had 
severe speech understanding difficulties in adverse 
listening situations.  Audiogram findings were provided in 
graphic form.

On an August 26, 2009, VA audiological evaluation puretone 
thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
70
90
105
100
91.25
LEFT
45
50
65
70
57.5

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 60 percent in the right ear and of 92 percent in 
the left ear.  The examiner noted the results of all 
diagnostic and clinical tests conducted in the examination 
revealed moderate severe to profound right ear sensorineural 
hearing loss and mild to severe left ear sensorineural 
hearing loss with poor to very good speech discrimination.  
It was noted, in essence, that fluctuations of threshold, 
specifically to the right ear, from 2007 to the present 
could be explained by the PET and bone ossicilator (BAHA) 
procedures performed during this period.  The examiner 
stated that post surgery his right ear hearing improved 
significantly and that his hearing test reflected that 
fluctuation.  It was also noted that the May 2009 private 
medical report had been considered.

A November 2009 rating decision granted an increased 10 
percent disability rating for bilateral hearing loss 
effective from August 26, 2009.  The Veteran and his service 
representative were notified by correspondence dated 
November 12, 2009.

In a January 2010 informal hearing presentation the 
Veteran's service representative asserted, in essence, that 
the reduction of the rating for bilateral hearing loss was 
improper because the proposed reduction did not identify the 
date the reduction would be implemented, because the January 
10, 2008, hearing test was not adequate for rating purposes, 
and because no reduction should have been made without 
consideration of 38 C.F.R. § 4.10.  It was further asserted 
that since the rating should only have been proposed after 
an adequate VA examination, the proposed reduction could not 
have been implemented before 60 days after the date of a 
September 15, 2008, notice letter.

Based upon the evidence of record, the Board finds that the 
September 2008 rating action followed proper regulatory 
procedures in reducing the Veteran's 50 percent disability 
rating to a noncompensable rating effective from December 1, 
2008, for bilateral hearing loss.  There is no specific VA 
provision requiring that a proposed reduction determination 
identify the date the reduction would be implemented.  In 
the March 2008 notice of the proposed reduction, the RO 
informed the Veteran that he had 60 days to submit medical 
or other evidence to show that the proposal should not be 
implemented; if he did not submit such evidence within the 
60 day period, his rating would be reduced with reduced 
payments beginning the first day of the third month 
following notice to him of the final decision.  Thus, the 
reduction imposed in this case properly assigned an 
effective date from December 1, 2008, the date following the 
last day of the month in which the 60-day period from the 
date of notice to the Veteran of the final action expired.  

The Board further finds that, while the January 10, 2008, VA 
hearing test was not adequate for rating purposes because it 
did not include all required audiometric data or speech 
recognition using the Maryland CNC test, the information 
provided was sufficient to warrant a proposal to reduce the 
evaluation of the service-connected disability.  The January 
2008 VA treatment report specifically noted that the Veteran 
had marked improvement in his right ear hearing.  

The Board notes that the evidence of record pertinent to the 
matters on appeal includes two examinations for hearing 
impairment that are adequate for VA rating purposes.  The 
August 2008 and August 2009 include controlled speech 
discrimination Maryland CNC tests and puretone audiometry 
tests with findings at all required levels.  See 38 C.F.R. 
§ 4.85(a).  These audiology examination findings are 
adequate for VA rating purposes.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  The August 2009 VA examiner is 
shown to have considered all of the pertinent evidence of 
record, including the findings of a May 2009 private 
examiner, and provided an adequate rationale for the 
opinions given.  The Board finds the controlled speech 
discrimination Maryland CNC and puretone audiometry findings 
and medical opinions provided in the August 2008 and August 
2009 VA examination reports are persuasive.  The provided 
findings are consistent with the overall medical evidence of 
record and are supported by adequate medical rationale.  The 
August 7, 2008, VA audiology examination revealed bilateral 
hearing loss manifested by level III hearing acuity in the 
right ear and level II hearing acuity in the left ear.  The 
various medical reports of record were considered and the 
August 2008 findings are considered to be a consistent 
picture that accurately reflects the elements of disability 
present at that time.  See 38 C.F.R. § 4.2.  The August 2009 
VA examiner provided an adequate medical rationale for the 
fluctuations of the puretone audiometry findings.

The Board also notes that the Veteran's service 
representative has asserted that the reduction of the 
assigned disability rating for bilateral hearing loss should 
not have been taken without consideration of 38 C.F.R. 
§ 4.10.  No specific basis for this claim was provided.  The 
provisions of this regulation are as follows:

The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, 
or of a system or organ of the body to function 
under the ordinary conditions of daily life 
including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes 
or ears, or the cardiovascular, digestive, or 
other system, or psyche are affected, evaluations 
are based upon lack of usefulness, of these parts 
or systems, especially in self-support.  This 
imposes upon the medical examiner the 
responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects 
of disability upon the person's ordinary 
activity.  In this connection, it will be 
remembered that a person may be too disabled to 
engage in employment although he or she is up and 
about and fairly comfortable at home or upon 
limited activity.  38 C.F.R. § 4.10 (2009).

While noting that the basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment, the Board 
finds that the VA medical examiners in this case met the 
required responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon the person's ordinary activity.  In fact, 
the January 10, 2008, and August 2009 examiners explained 
that the Veteran's right ear hearing had improved 
significantly after undergoing medical procedures in 2007 
and 2008.  Therefore, the Board finds that the September 
2008 rating decision that reduced the rating for the 
Veteran's service-connected bilateral hearing loss from 50 
percent to a noncompensable rating effective from December 
1, 2008, was proper.  The appeal as to this matter must be 
denied.  

The Board notes that the November 2009 rating decision which 
granted an increased 10 percent disability rating for 
bilateral hearing loss and assigned an effective date from 
August 26, 2009, adequately considered the evidence and all 
applicable law.  The August 26, 2009, VA audiology 
examination clearly demonstrates puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) at 55 decibels or more for the right ear and is 
an exceptional right ear hearing loss under 38 C.F.R. 
§ 4.86(a) and Table VIA.  The Veteran's bilateral hearing 
loss at the time of that examination was manifested by level 
IX (under Table VIA) hearing acuity in the right ear and 
level II hearing acuity in the left ear.  Therefore, the 
increased 10 percent rating for bilateral hearing loss from 
August 26, 2009, was proper.  The appeal as to this matter 
must be denied.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence is against the Veteran's 
claims.


	(CONTINUED ON NEXT PAGE)
ORDER

The reduction of a 50 percent disability rating to a 
noncompensable rating effective December 1, 2008, was 
proper; the appeal as to this matter is denied.

The award of 10 percent effective August 26, 2009, for 
bilateral hearing loss was proper; the appeal as to this 
matter is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


